 
 
I 
111th CONGRESS 2d Session 
H. R. 4945 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mrs. Maloney (for herself, Mr. Dent, Mr. Towns, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend title 13 of the United States Code to provide for a 5-year term of office for the Director of the Census and to provide for the authority and duties of the Director and Deputy Director of the Census, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Census Oversight Efficiency and Management Reform Act of 2010. 
2.Authority and duties of Director and Deputy Director of the Census 
(a)In generalSection 21 of the title 13, United States Code, is amended to read as follows: 
 
21.Director of the Census; Deputy Director of the Census; authority and duties 
(a)DefinitionsAs used in this section— 
(1)Director means the Director of the Census; 
(2)Deputy Director means the Deputy Director of the Census; and 
(3)function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program. 
(b)Director of the Census 
(1)Appointment 
(A)In generalThe Bureau shall be headed by a Director of the Census, appointed by the President, by and with the advice and consent of the Senate. 
(B)QualificationsSuch appointment shall be made from individuals who have a demonstrated ability in management and experience in the collection, analysis, and use of statistical data. 
(2)General authority and duties 
(A)In generalThe Director shall report directly to the Secretary without being required to report through any other official of the Department of Commerce. 
(B)DutiesThe Director shall perform such duties as may be imposed upon the Director by law, regulations, or orders of the Secretary. 
(C)Independence of directorNo officer or agency of the United States shall have any authority to require the Director to submit legislative recommendations, or testimony, or comments for review prior to the submission of such recommendations, testimony, or comments to Congress if such recommendations, testimony, or comments to Congress include a statement indicating that the views expressed therein are those of the Bureau and do not necessarily represent the views of the President. 
(3)Term of office 
(A)In generalThe term of office of the Director shall be 5 years, and shall begin on January 1, 2012, and every fifth year thereafter. An individual may not serve more than 2 full terms as Director. 
(B)VacanciesAny individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which such individual's predecessor was appointed, shall be appointed for the remainder of that term. The Director may serve after the end of the Director's term until reappointed or until a successor has been appointed, but in no event longer than 1 year after the end of such term. 
(C)RemovalAn individual serving as Director may be removed from office by the President. The President shall communicate in writing the reasons for any such removal to both Houses of Congress not later than 30 days before the removal. 
(4)FunctionsThe Director shall be responsible for the exercise of all powers and the discharge of all duties of the Bureau, and shall have authority and control over all personnel and activities thereof. 
(5)OrganizationThe Director may establish, alter, consolidate, or discontinue such organizational units or components within the Bureau as the Director considers necessary or appropriate, except that this paragraph shall not apply with respect to any unit or component provided for by law. 
(6)Advisory committeesThe Director may establish advisory committees to provide advice with respect to any function of the Director. Members of any such committee shall serve without compensation, but shall be entitled to transportation expenses and per diem in lieu of subsistence in accordance with section 5703 of title 5. 
(7)RegulationsThe Director may, in consultation with the Secretary, prescribe such rules and regulations as the Director considers necessary or appropriate to carry out the functions of the Director. 
(8)Delegations, etcThe Director may assign duties, and delegate, or authorize successive redelegations of, authority to act and to render decisions, to such officers and employees of the Bureau as the Director may find necessary. Within the limitations of such assignments, delegations, or redelegations, all official acts and decisions of such officers and employees shall have the same force and effect as though performed or rendered by the Director. An assignment, delegation, or redelegation under this paragraph may not take effect before the date on which notice of such assignment, delegation, or redelegation (as the case may be) is published in the Federal Register. 
(9)Budget requestsAt the time the Director submits a budget request to the Secretary for inclusion in the President's budget request for a fiscal year submitted under section 1105 of title 31, and prior to the submission of the Department of Commerce budget to the Office of Management and Budget, the Director shall provide that budget information to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Governmental Affairs of the Senate, as well as the Committees on Appropriations of the House of Representatives and the Senate. All other budget requests from the Bureau to the Secretary shall be made available to the Committees on Appropriations of the House of Representatives and the Senate. 
(10)Other authorities 
(A)PersonnelSubject to sections 23 and 24, but notwithstanding any other provision of law, the Director, in carrying out the functions of the Director or the Bureau, may use the services of officers and other personnel in other Federal agencies, including personnel of the Armed Forces, with the consent of the head of the agency concerned. 
(B)Voluntary servicesNotwithstanding section 1342 of title 31, or any other provision of law, the Director may accept and use voluntary and uncompensated services. 
(c)Deputy Director 
(1)In generalThere shall be in the Bureau a Deputy Director of the Census, who shall be appointed by and serve at the pleasure of the Director. The position of Deputy Director shall be a career reserved position within the meaning of section 3132(a)(8) of title 5. 
(2)FunctionsThe Deputy Director shall perform such functions as the Director shall designate. 
(3)Temporary authority to perform functions of DirectorThe provisions of sections 3345 through 3349d of title 5 shall apply with respect to the office of Director. The first assistant to the office of Director is the Deputy Director for purposes of applying such provisions.. 
(b)Transition rules 
(1)Appointment of initial DirectorThe initial Director of the Bureau of the Census shall be appointed in accordance with the provisions of section 21(b) of title 13, United States Code, as amended by subsection (a). 
(2)Interim role of current Director of the Census after date of enactmentIf, as of January 1, 2012, the initial Director of the Bureau of the Census has not taken office, the officer serving on December 31, 2011, as Director of the Census (or Acting Director of the Census, if applicable) in the Department of Commerce— 
(A)shall serve as the Director of the Bureau of the Census; 
(B)shall assume the powers and duties of such Director, until the initial Director has taken office; and 
(C)shall report directly to the Secretary of Commerce. 
(c)Clerical amendmentThe item relating to section 21 in the table of sections for chapter 1 of title 13, United States Code, is amended to read as follows: 
 
 
21. Director of the Census; Deputy Director of the Census; authority and duties.. 
(d)Technical and conforming amendmentsNot later than January 1, 2011, the Secretary of Commerce, in consultation with the Director of the Census, shall submit to each House of the Congress draft legislation containing any technical and conforming amendments to title 13, United States Code, and any other provisions which may be necessary to carry out the purposes of this Act. 
3.Internet response optionNot later than 180 days after the date of the enactment of this Act, the Director of the Census, shall provide a plan to Congress on how the Bureau of the Census will test, develop, and implement an Internet response option for the 2020 Census and the American Community Survey. The plan shall include a description of how and when feasibility will be tested, the stakeholders to be consulted, when and what data will be collected, and how data will be protected. 
4.Annual reports 
(a)In generalSubchapter I of chapter 1 of title 13, United States Code, is amended by adding at the end the following new section: 
 
17.Annual reports 
(a)Not later than the date of the submission of the President's budget request for a fiscal year under section 1105 of title 31, the Director of the Census shall submit to the appropriate congressional committees a comprehensive status report on the next decennial census, beginning with the 2020 decennial census. Each report shall include the following information: 
(1)A description of the Bureau’s performance goals for each significant decennial operation, including the performance measures for each operation. 
(2)An assessment of the risks associated with each significant decennial operation, including the interrelationships between the operations and a description of relevant mitigation plans. 
(3)Detailed milestone estimates for each significant decennial operation, including estimated testing dates, and justification for any changes to milestone estimates. 
(4)Updated cost estimates for the life cycle of the decennial census, including sensitivity analysis and an explanation of significant changes in the assumptions on which such cost estimates are based. 
(5)A detailed description of all contracts over $50,000,000 entered into for each significant decennial operation, including— 
(A)any changes made to the contracts from the previous fiscal year; 
(B)justification for the changes; and 
(C)actions planned or taken to control growth in such contract costs. 
(b)For purposes of this section, the term significant decennial operation includes any program or information technology related to— 
(1)the development of an accurate address list; 
(2)data collection, processing, and dissemination; 
(3)recruiting and hiring of temporary employees; 
(4)marketing, communications, and partnerships; and 
(5)coverage measurement.. 
(b)Clerical amendmentThe table of sections for chapter 1 of title 13, United States Code, is amended by inserting after the item relating to section 16 the following new item: 
 
 
17. Annual reports.. 
(c)Effective dateThe amendments made by this section shall apply to budget requests for fiscal years beginning after September 30, 2010. 
 
